                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


 CHOICE HOTELS INTERNATIONAL,
 INC.,

           Plaintiff,

           v.                                              Civil Action No. TDC-18-2043

 DANIEL YOON,

           Defendant.




                                    MEMORANDUM OPINION

       On July 6, 2018, Plaintiff Choice Hotels International, Inc. ("Choice Hotels") filed an

Application to Confirm Arbitration Award against Defendant Daniel Yoon. The award at issue

was based on the alleged breach of a franchise agreement between the parties ("the Franchise

Agreement"), specifically Yoon's failure to pay the contractually required fees and damages at the

termination of the Franchise Agreement.     Although Yoon was notified of arbitration proceedings

relating to the alleged breach of contract, he did not present any evidence or participate in the

arbitration proceedings.     On February 9, 2018, the arbitrator awarded Choice Hotels a total of

$184,209.75       in damages, comprised of contractually   specified franchise fees, travel agent

commission fees, lost profits, and arbitration expenses.

       Yoon was served with the Application on August 12, 2018. Yoon has not filed a response

to the Application.     On September 11, 2018, Choice Hotels filed a Motion for Clerk's Entry of

Default and a Motion for Default Judgment. The Clerk entered an Order of Default on September

19,2018.        Although Yoon was served with the Motion for Default Judgment, to date, Yoon has

not responded to it or to any other filing in this case. The Motion is now ripe for disposition, and
the Court finds no hearing necessary. See D. Md. Local R. 105.6. For the reasons set forth below,

the Motion for Default Judgment is GRANTED.

                                             DISCUSSION

          In the Motion for Default Judgment, Choice Hotels asserts that Yoon has failed to file a

timely responsive pleading to its Application.      Thus, Choice Hotels argues that it is entitled to

default judgment against Yoon in the amount of the arbitration award and costs.

I.        Legal Standard

          Under Federal Rule of Civil Procedure 55(b )(2), a default judgment after an entry of default

is left to the discretion of the court. SEC v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md. 2005).

Although the United States Court of Appeals for the Fourth Circuit recognizes a "strong policy

that cases be decided on their merits," United States v. Shaffer Equip. Co., 11 F.3d 450, 453 (4th

Cir. 1993), a default judgment may be appropriate when a party is unresponsive, Lawbaugh, 359

F. Supp. 2d at 421-22 (citing Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)). When default

judgment is sought with respect to an application for confirmation of an arbitration award, the

plaintiff must show that it is entitled to confirmation as a matter of law. See D.H Blair & Co. v.

Gottdiener, 462 F.3d 95, 109-10 (2d Cir. 2006).

II.       The Arbitration Award

          The Court is satisfied that it has diversity jurisdiction over this case pursuant to 28 U.S.C.

~ 1332.     Choice Hotels is a Delaware corporation with its headquarters located in Rockville,

Maryland. Yoon is a citizen of California. In addition, the amount in controversy is greater than

the $75,000 jurisdictional minimum under 28 U.S.C. ~ 1332.

          The Federal Arbitration Act ("FAA"), 9 U.S.C. ~~ 1-16 (2012), provides in part that:

          If the parties in their agreement have agreed that a judgment of the court shall be
          entered upon the award made pursuant to the arbitration, and shall specify the court,


                                                    2
         then at any time within one year after the award is made any party to the arbitration
         may apply to the court so specified for an order confirming the award, and
         thereupon the court must grant such an order unless the award is vacated, modified,
         or corrected as prescribed in sections 10 and 11 of this title. If no court is specified
         in the agreement of the parties, then such application may be made to the United
         States court in and for the district within which such award was made.

9 U.S.C.   S 9.   Here, the Franchise Agreement contains an arbitration clause that states that "any

controversy or claim arising out of or relating to this Agreement,              or the breach of this

Agreement, . .. will be sent to final and binding arbitration,"         and that "[j]udgment        on the

arbitration award may be entered in any court having jurisdiction."         Franchise Agreement ,-r 21,

Appl. Ex. 1, ECF NO.1-I.        Choice Hotels filed its application to confirm the award within one

year of the arbitrator's decision. The award was rendered in the State of Maryland. The Court is

therefore satisfied that the requirements of the FAA are met, such that it may review the arbitration

award.

         Judicial review of an arbitration award is "severely circumscribed," and, in fact, is "among

the narrowest known at law because to allow full scrutiny of such awards would frustrate the

purpose of having arbitration at all-the      quick resolution of disputes and the avoidance of the

expense and delay associated with litigation."      Apex Plumbing Supply, Inc. v. Us. Supply Co.,

Inc., 142 F.3d 188,193 (4th Cir. 1998) (footnote omitted). Thus, where there is a valid contract

between the parties providing for arbitration, and the arbitration resolved a dispute within the scope

of the arbitration clause, federal courts may vacate an arbitration award only upon a showing of

one of the grounds set forth in the FAA, or if the arbitrator acted in manifest disregard oflaw.        ld.

Section 10 of the FAA limits review to the following grounds: (1) "the award was procured by

corruption, fraud, or undue means"; (2) "there was evident partiality or corruption" on the part of

the arbitrators; (3) "the arbitrators were guilty of misconduct" by which "the rights of any party

have been prejudiced"; or (4) "the arbitrators exceeded their powers."            9 U.S.C.   S 10(a).   A


                                                    3
misinterpretation of a contract, or of law, does not suffice to overturn an award. See Upshur Coals

Corp. v. United Mine Workers of Am., Dist. 31, 933 F.2d 225, 229 (4th Cir. 1991). Where an

arbitration award is challenged, the party opposing the award bears the burden of proving the

existence of grounds for vacating the award. Three S Del., Inc. v. DataQuick Info. Sys., Inc., 492

F.3d 520,527 (4th Cir. 2007).

        Here, Choice Hotels alleges, and the arbitrator awarded damages for, unpaid franchise fees

and other amounts owed under the Franchise Agreement at the time that Choice Hotels terminated

the Franchise Agreement on the grounds that Yoon lost possession of the hotel and was in

bankruptcy proceedings.        As noted above, the Franchise Agreement provides that a claim arising

under the agreement is subject to arbitration, so the claims resolved by arbitration were within the

scope of the parties' agreement. Although Yoon was served in this case and received notice of the

Motion, he has failed to file an Answer to Choice Hotels's Application or otherwise make a

showing of any grounds for vacating the arbitration award. Nor is there anything in the record to

suggest that any of the limited grounds for setting aside an arbitration award are present in this

case. See 9 U.S.C.     S   10(a). Accordingly, the Court will grant the Motion for Default Judgment to

the extent it seeks confirmation of the arbitrator's award of $184,209.75. Choice Hotels also asks

to be awarded $400.00 in costs, the filing fee for this action, which the Court will grant. See Fed.

R. Civ. P. 54(d)(l).

        To the extent that Choice Hotels also requests post-judgment interest for the time period

following this Court's grant of default judgment, Choice Hotels is entitled by statute to such post-

judgment interest as calculated under federal law, so the Court need not specifically award it. See

28 U.S.C.   S 1961(a)      (2012) ("Interest shall be allowed on any monetary judgment in a civil case

recovered in a district court.").



                                                     4
                                         CONCLUSION

       For the foregoing reasons, Choice Hotels' Motion for Default Judgment, ECF NO.7, is

GRANTED.      The Court therefore confirms the arbitration award, enters judgment in favor of

Choice Hotels and against Yoon in the amount of$184,209.75,      which shall accrue post-judgment

interest as specified by statute, and awards $400.00 in costs. A separate Order shall issue.




Date: February 27,2019
                                                     THEODORE D. CH
                                                     United States Distric




                                                 5
